Citation Nr: 1000085	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-21 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease claimed as secondary to service connected 
rhinitis.  

2.  Entitlement to an initial compensable evaluation for 
rhinitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1957 to 
February 1960  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Travel Board hearing in 
August 2009.  

The issue of entitlement to an initial compensable evaluation 
for rhinitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will inform 
the Veteran if any further action is required on his part.  


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that the Veteran's chronic obstructive pulmonary 
disease is caused by his history of smoking; there is no 
competent evidence of record linking chronic obstructive 
pulmonary disease to active duty on a direct basis or to 
rhinitis on a secondary basis.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or 
aggravated by the veteran's active duty service, nor is 
chronic obstructive pulmonary disease proximately due to or 
caused by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disability adjudicated by this 
decision.  Specifically, the discussion in a June 2005 VCAA 
letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to service 
connection for chronic obstructive pulmonary disease on a 
direct and secondary basis.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came after complete 
notification of the appellant's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease, any questions as to the disability rating 
or effective date to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).




The Board finds that a VA examination is not necessary to 
decide the COPD claim, as the standards of the Court's recent 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met. Under McLendon, VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Id at 81.

In this case, there is no persuasive indication that the COPD 
may be associated with the Veteran's service or his rhinitis, 
and there is sufficient competent evidence of record to 
decide the claim.  Associated with the claims file is the 
report of an August 2005 private medical examination which 
provides a strong medical opinion as to the etiology of the 
chronic obstructive pulmonary disease.  This opinion was 
based on a review of pertinent medical evidence and took into 
account the Veteran's reported history at that time including 
his report of in-service symptomatology he experienced.  

No additional pertinent evidence has been identified by the 
appellant as relevant to the issue adjudicated by this 
decision.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, and having a cough.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
appellant as a lay person has not been shown to be capable of 
making medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  See Duenas v. Principi, 18 Vet. App. 
512, 520 (2004).  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  While the appellant is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465  (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the appellant is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the appellant is not competent to provide evidence as 
to more complex medical questions and is not competent to 
provide an opinion as to the etiology of the currently 
existing chronic obstructive pulmonary disease.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
appellant is not competent to provide more than simple 
medical observations such as noting that he had colds during 
service.  The appellant is not competent to provide a complex 
medical opinion regarding the etiology of the claimed chronic 
obstructive pulmonary disease.  See Barr.  


Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The term "disability" 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).


Entitlement to service connection for chronic obstructive 
pulmonary disease claimed as secondary to service connected 
rhinitis.

In May 2005, the Veteran submitted a claim of entitlement, in 
pertinent part, for chronic obstructive pulmonary disease.  
He wrote that he has been diagnosed with chronic obstructive 
pulmonary disease as a direct result of chronic rhinitis, 
colds and coughs he had while in the service.  

A review of the claims file reveals intermittent complaints 
of, diagnosis of or treatment for colds and coughs including 
in March 1957, November 1958 and October 1958.  Additionally, 
the Veteran was hospitalized for influenza in October 1957.  
No pertinent abnormalities were noted on the report of the 
Veteran's separation examination in November 1959.  Clinical 
evaluation of the lungs and chest was determined to be normal 
at that time.  Chronic rhinitis was noted.  The Veteran 
denied having or ever having had asthma but reported having 
or having had shortness of breath and a chronic cough on a 
Report of Medical History he completed at the same time.

Thereafter there are no medical records showing complaints 
of, diagnosis of or treatment for chronic obstructive 
pulmonary disease until many years after the Veteran's 
discharge.  The first clinical evidence of the presence of 
respiratory problems is dated in the 1980's.  The medical 
history provided by the Veteran at this time indicates his 
breathing disabilities began, at the most, ten years prior 
without reference to problems during active duty.  
Furthermore, the preponderance of the competent medical 
evidence attributes the chronic obstructive pulmonary disease 
to the Veteran's well documented history of smoking.  

For example, a private clinical record dated in February 
1982, indicates the Veteran was seeking treatment, in part, 
for shortness of breath which he reported had been going on 
for the last ten years.  He smoked two packs per day for 25 
years but stopped five years prior.  He denied a history of 
asthma but reported a history of bronchitis.  The pertinent 
assessment was a suspicion of emphysema from his long history 
of smoking. 

A May 1984 private clinical record indicates the Veteran was 
still having a lot of problems with dyspnea and his 
rhinorrhea was markedly improved with medication.  The 
assessment was that the Veteran had underlying severe chronic 
obstructive pulmonary disease related to his previous history 
of smoking, with some reversible component.  

A March 1987 private clinical record indicates the Veteran 
reported dyspnea on exertion around 1982.  Since that time, 
he has been increasingly short of breath.  He was an ex-
smoker and had a history of bronchitis and possibly asthma as 
a child.  The impression was chronic obstructive pulmonary 
disease which was unusually severe for the Veteran's smoking 
history.  It was suspected that there was clearly some 
element of reactive airway disease.

In October 1996, the Veteran reported that he did not have 
any significant problems with his lungs until approximately 
the 1980's when he started experiencing shortness of breath.  

In August 2005, the Veteran obtained a second opinion 
regarding the possible relationship between occupational 
exposures he had and their relationship to his chronic 
obstructive pulmonary disease.  The Veteran reported that he 
had an abnormal spirometry in approximately 1972.  He felt 
fine at that time and did not feel it was necessary to see a 
doctor for the abnormal tests.  He was smoking at that time 
and had quit smoking in 1980.  He had smoked for 25 years at 
one and a half packs of cigarettes per day.  In approximately 
1981, he began to experience shortness of breath with 
exertion.  With regard to service, the Veteran reported that 
he was exposed to tear gas but there were no other exposures.  
He had frequent colds and upper respiratory infection while 
in Germany.  At the time of the examination, the Veteran 
denied problems with a sore throat, nasal discharge, 
postnasal drip, or sinus symptoms.  He had nasal congestion, 
especially at night.  The Veteran's post-service occupations 
were reported.  Numerous outside medical records were 
reviewed.  The author concluded that the Veteran had a 
history of severe chronic obstructive pulmonary disease.  It 
was most likely that the lung disease was related to his 
history of smoking and it was unlikely related to work given 
the longevity of his chronic obstructive pulmonary disease 
and his early disease onset prior to numerous exposures.  The 
Board places great probative weight on the findings of this 
examiner.  It is based on a review of pertinent medical 
evidence and a self-reported medical history from the Veteran 
including his report of in-service symptomatology and post-
service nasal congestion.  The examiner did not find that the 
chronic obstructive pulmonary disease was due to rhinitis or 
to any in-service symptomatology.  

The only evidence of record which indicates that the 
currently existing chronic obstructive pulmonary disease was 
due to the Veteran's active duty service or to a service-
connected disability is the Veteran's own allegations and 
testimony and a single letter purportedly from a physician 
linking chronic obstructive pulmonary disease to the 
Veteran's service-connected rhinitis.  

The Veteran's opinion as to the etiology of his chronic 
obstructive pulmonary disease is without probative value.  
This does not involve a simple diagnosis.  As set out above, 
the Veteran is not competent to provide an opinion on 
anything more than a simple diagnosis.  

To the extent that the Veteran alleges he was informed by 
health care professionals that he had chronic obstructive 
pulmonary disease as a result of his rhinitis, it must be 
noted that the U.S. Court of Appeals for Veterans Claims has 
held that a lay person's statement about what a physician 
told him or her, i.e., "hearsay medical evidence," cannot 
constitute medical evidence, as "the connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  



The Veteran submitted a statement dated in July 2007 which is 
purportedly from a physician.  The author opines that the 
Veteran's chronic obstructive pulmonary disease is at least 
as likely as not to have been caused by his chronic rhinitis 
condition.  The Board questions the authenticity of the 
evidence for several reasons.  The opinion is not on any type 
of professional letterhead and the purported physician's 
first name is not provided at all.  The author is simply 
identified as Doctor Crossno.  Furthermore, the letter uses 
strange punctuation and incorrect grammar which leads the 
Board to question the educational level of its author.  
Finally, the letter uses language which is almost identical 
to a June 2007 letter the Veteran previously submitted from 
another medical professional.  The June 2007 letter appears 
to be authentic as it is written on professional letterhead 
and the physician's name is provided in full.  The probative 
value of the July 2007 letter is further undercut by the 
author's failure to address the Veteran's well documented 
history of smoking.  Based on the above, the Board places no 
probative value on the July 2007 letter.  

The Board finds there is no continuity of symptomatology from 
the time of the Veteran's discharge to the 1980's when 
respiratory symptomatology was first noted in medical 
records.  The Veteran's self-reported medical history 
included in medical records prepared prior to the submission 
of this claim document that the Veteran reported the onset of 
his symptomatology to the 1980's or late 1970's.  The 
Veteran's April 2005 assertion that he had had a chronic 
cough and colds is totally undercut by the prior reports of 
history he provided in the 1980's and 1990's.  It is the duty 
of the Board as the fact finder to determine the credibility 
of the testimony and other lay evidence.  Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  It is further noted 
that not only may the Veteran's memory have dimmed with time, 
but self interest may play a role in the more recent 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony]; 
cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  The Board 
finds the Veteran's most recent statements and testimony 
regarding the purported continuity of symptomatology are 
outweighed by his prior inconsistent statements indicating 
that respiratory symptomatology began many years after the 
Veteran's active duty service.  

The Board finds that the competent evidence of record 
demonstrates that the Veteran's chronic obstructive pulmonary 
disease is due to his history of smoking.  There is no 
persuasive competent evidence of record linking chronic 
obstructive pulmonary disease directly to the Veteran's 
active duty service or secondarily to his service-connected 
rhinitis.  As such, service connection is denied for chronic 
obstructive pulmonary disease on a direct basis and as 
secondary to the service-connected rhinitis.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
chronic obstructive pulmonary disease.  It follows that there 
is not a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease claimed as secondary to rhinitis is denied.  


REMAND

The Veteran submitted a claim of entitlement to an increased 
rating for his rhinitis.  The service-connected rhinitis is 
evaluated as non-compensably disabling under Diagnostic Code 
6522 which provides that a 30 percent evaluation is warranted 
for polyps and a 10 percent evaluation is warranted for 
rhinitis without polyps but with a greater than 50 percent 
obstruction of nasal passages on both sides or complete 
obstruction of one side.  The last time the disability was 
evaluated for compensation and pension purposes by VA was in 
October 2005.  At that time, physical examination revealed no 
nasal airway obstruction.  The Veteran reported congestion 
which increased when lying down.  The pertinent diagnosis was 
chronic rhinitis.  In August 2009, the Veteran testified 
before the undersigned that he now experiences an over 50 
percent obstruction in his nasal passages.  Furthermore, a 
May 2006 computed tomography examination of the sinuses was 
interpreted as revealing a retention cyst versus hyperplastic 
polyps maxillary sinus.  Thus there is evidence that the 
service-connected rhinitis may have increased in 
symptomatology since the time of the last VA examination in 
October 2005.  The veteran is entitled to a new VA 
examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA 
medical records from the Denver facility 
dated from 2006 to the present.

2.  Schedule the Veteran for an 
examination by a health care professional 
to determine the extent and severity of 
the service-connected rhinitis.  The 
claims file should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical and special test 
findings should be clearly reported.  The 
examiner must provide an opinion as to 
whether it is as likely as not that the 
service-connected rhinitis is productive 
of rhinitis, without polyps, but with 
greater than 50 percent obstruction of 
nasal passage on both sides or complete 
obstruction on one side, and must also 
provide an opinion as to whether it is at 
least as likely as not that the service-
connected rhinitis is productive of 
polyps.

3.  After completion of the above, review 
the expanded record, and readjudicate the 
issue of entitlement to an initial 
compensable evaluation for rhinitis.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


